The so-called compromise in this case was nothing more or less than an adjudication of a fact, to wit, what was the value of the property as of March 1, 1913. The United States Government refused to take the estimated value made by McKenney. McKenney agreed to accept the value found by the government and paid the tax based on this adjudicated value. This was no more a compromise than a verdict of a jury would be a compromise when it was not for the full amount sued for.
Rehearing denied. Broyles, C. J., Guerry and MacIntyre, JJ.,concur. *Page 557